825 F.2d 768
44 Empl. Prac. Dec. P 37,439
BLACK GRIEVANCE COMMITTEE, Ulysses Miles, Alfred Murray,Henri P. Freeland, Robert Parrish, Joanne Bond, GeorgeWright, William Hand, Calvin Brown, on behalf of themselvesand all others similarly situated, Appellees in No. 85-1561Cross-Appellants in No. 85-1562,Willie Robinson and Willie Blackshear, Intervenor-Plaintiffs,Alfred L. Trappanese, Sr., Andrew Gavin, and Philip Caranci,Intervenor-Plaintiffs,v.PHILADELPHIA ELECTRIC COMPANY, Appellant in No. 85-1561Cross-Appellee in No. 85-1562.
Nos. 85-1561, 85-1562.
United States Court of Appeals,Third Circuit.
Submitted July 31, 1987.Decided Aug. 19, 1987.

On Appeal from the United States District Court for the Eastern District of Pennsylvania (D.C. CIVIL 75-3156)
Before GIBBONS, Chief Judge, and BECKER and STAPLETON, Circuit Judges.
ON REMAND FROM THE SUPREME COURT
PER CURIAM:


1
This court having decided the issues raised by the Appeal and the Cross Appeal, and the Supreme Court, --- U.S. ----, 107 S.Ct. 3255, 97 L.Ed.2d 754, having granted certiorari on some but not all of those issues, and having vacated our judgment and remanded for further consideration in light of its decision in Pennsylvania v. Delaware Valley Citizens' Council for Clean Air, --- U.S. ----, 107 S.Ct. 3078, 97 L.Ed.2d 585 (1987), the judgment of the district court with respect to fees and costs will be vacated, and the case remanded for further proceedings consistent with Pennsylvania v. Delaware Valley Citizens' Council for Clean Air, --- U.S. ----, 107 S.Ct. 3078, 97 L.Ed.2d 585 (1987), and with the previous opinion of this court.  The district court should also consider the effect of Crawford Fitting Co. v. J.T. Gibbons, Inc., --- U.S. ----, 107 S.Ct. 2494, 96 L.Ed.2d 385 (1987) on the expert witness fee expenses issue in our previous opinion.   Black Grievance Committee v. Philadelphia Electric Co., 802 F.2d 648, 657 (3d Cir.1986).